DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 10-17 directed to non-elected method without traverse. Accordingly, claims 10-17 have been cancelled.


Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an image sensing device comprising:
a photoelectric conversion region disposed over the semiconductor substrate to be directly coupled to the first impurity region and configured to generate photocharges in response to incident light and transmit the generated photocharges to the first impurity region;
an insulation structure disposed on sides of the photoelectric conversion region; 
and a plurality of conductive lines disposed in the insulation structure and configured to read out an electrical image signal corresponding to the photocharges generated by the photoelectric conversion region (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
6. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


			/ISMAIL A MUSE/                                       Primary Examiner, Art Unit 2819